DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  on line 9, “folder” should be changed to “folded”.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities: “the prosthetic heart valve” in line 1 should be changed to “the extension member” to be consistent with the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 17, the drawings and specification fail to disclose a method having an extension member being folded in a delivery configuration (shown in figure 8A), and wherein the extension member unfolds and a distal end of the first portion moves radially away from the central longitudinal axis, and a distal end of the second portion moves radially towards the central longitudinal axis.  Examiner notes that the unfolding language is shown in figure 9A-9C, however, this method does not include a folded delivery configuration (as indicated in the claim 16).  Examiner notes that the distal end of the first portion and the second portion moves radially away from the central longitudinal axis (figure 8D) in this embodiment.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the brim" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “the brim” is being considered “the extension member”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morriss et al. US 2016/0038280.
	Regarding claim 16, Morriss et al. discloses a method for deploying a prosthetic heart valve device (paragraph 0002), the method comprising: positioning a distal portion of a delivery catheter 20 at a native heart annulus (figure 62B, paragraph 0111) ; delivering a prosthetic heart valve device to the distal portion of the delivery catheter (device 800 within delivery sheath or catheter 20, figure 62A), the prosthetic heart valve device having an extension member configured to be positioned at an upstream side of the annulus when the device is deployed (figure 62C), and wherein the extension member includes an annular first portion 810 and a second portion 856 coupled to the first portion (figure 62B), wherein during delivery, the second portion is folded back towards the first portion (figure 62A, in the compressed configuration 806); and withdrawing the delivery catheter proximally thereby allowing the extension member to unfold such that the extension member extends laterally away from a central longitudinal axis of the prosthetic heart valve device (as delivery catheter 20 is moved proximally, the extension member first and second portions expand or move laterally away from a central axis into the expanded configuration 802, figures 62B, 62C).
	Regarding claim 18, Morriss et al. discloses the extension member including a joint and the first portion and the second portion are coupled at the joint (coupled at a ring 808, figure 61), and wherein a proximal terminus of the first portion is coupled to an upstream region of an anchoring member 816 of the device (figure 61, annular ring 808 of extension member with ribs coupled to upper ring 816); and withdrawing the delivery catheter proximally allows the brim to unfold such that (a) the first portion rotates away from the central longitudinal axis of the device about the proximal terminus (proximal end at 816 moves outwardly with ribs 814 opening when released from the catheter 20, figure 61), and (b) the second portion rotates radially away from the central longitudinal axis of the device about the joint (joint at the connection between 808 with the ribs 854, figure 61, ribs rotate about the joint when the ring 856 is expanded).
Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vazquez et al. US 6287339.
Regarding claim 28, Vazquez et al. discloses a method for deploying a prosthetic heart valve device, the method comprising: positioning a distal portion of a delivery catheter 262 at a native heart annulus (figure 14); delivering a prosthetic heart valve device to the distal portion of the delivery catheter (figure 14, prosthetic heart valve 66, column 13, lines 1-2) , the prosthetic heart valve device having an extension member configured to be positioned at an upstream side of the annulus when the prosthetic heart valve device is deployed (figure 16; extension member 146), and wherein the extension member has a first portion 170 and a second portion 172 positioned distal to the first portion during delivery (figure 14); and withdrawing the delivery catheter proximally thereby allowing the extension member to fold back on itself (figure 15, 262 moves proximally, portion 172 then bends or folds back towards the proximal end 170) such that (a) a distal end of the first portion moves in a first direction relative to a central longitudinal axis of the deployed device (figures 15, 16, distal end of 170 moves outward and up as it is deployed around the annulus), and (b) a distal end of the second portion moves in a second direction relative to the central longitudinal axis (the distal end of the portion 170 moves outward and down, as the proximal end of 170 extends around as show in figure 16) that is opposite the first direction (distal end of 170 moves at least partially downward while rotated, while the distal end of 172 moves at least partially upward while rotated around the annulus).



Allowable Subject Matter
Claims 29, 30, 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 29, the prior art of record or at large fails to disclose the prosthetic heart valve extension member folding back on itself such that a distal end of the first portion moves away from the central longitudinal axis of the device and a distal end of the second portion moves toward the central longitudinal axis.
Regarding claim 30, the prior art of record or at large fails to disclose the prosthetic heart valve extension member folding back on itself such that a distal end of the first portion moves toward the central longitudinal axis of the device and a distal end of the second portion moves away from the central longitudinal axis.
Regarding claim 31, the prior art of record or at large fails to disclose in combination, the prosthetic heart valve extension member folding back on itself at the joint into a deployed configuration such that the first portion extends radially outward from the fixation structure and the second portion extends back towards the fixation structure and is substantially parallel to the first portion.
Regarding claim 32, the prior art of record or at large fails to disclose in combination, the prosthetic heart valve extension member folding back on itself at the joint into a deployed configuration such that the first portion extends distally from a fixation structure of the prosthetic and the second portion extends back proximally from the first portion and is substantially parallel to the first portion.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771            

/DIANE D YABUT/Primary Examiner, Art Unit 3771